Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 10/12/2021 in response to the Non-final rejection dated 07/12/2021.
Allowable Subject Matter
3. Claims 1 and 12 are allowed. 
4. Claims 2-11, 13-20 are allowed as being dependent on the independent claim.
5. The following is an examiner's statement of reasons for allowance: Applicant’s arguments and claim amendments filed with the office on 10/12/2021 were fully considered and found to be persuasive and overcome the prior art cited in the Non-final rejection dated 07/12/2021.
The closest prior art of record, Caudill et al (US 6107811 A) teaches, An automated coupon monitor for detecting the electrical parameters associated with a pipe, a coupon and a reference electrode utilized with a cathodic protection system. A voltage detector circuit has its output applied to a pair of sample and hold circuits, one for recording E.sub.OFF and the other for recording E.sub.ON. Series connected between the coupon and the pipe is a zero resistance current detector circuit and an interrupter switch for measuring the pipe-coupon current and periodically interrupting that current to permit measurement, sampling and storing of E.sub.OFF. The sample and hold circuits and the interrupter switch are controlled by a microprocessor controller. The circuit provides DC level outputs which can be easily read by a digital multimeter or stored in a data logger for subsequent reading or transmission to another location.

The cited prior art fails to teach, anticipate or render obvious “A system for measuring cathodic protection potential of a structure, the system comprising: a connection assembly; a first test coupon electrically configured with the connection assembly and in close proximity to the structure; at least one reference cell electrically configured with the connection assembly and in close proximity to the structure; a line providing an electrical connection between the structure and the connection assembly; and a first resistor configured with the connection assembly and placeable in series between the first test coupon and the structure, and that drops the overall voltage potential between the first test coupon and the structure; wherein when the first resistor is placed in series between the first test coupon and the structure a voltage potential is measured between the first test coupon and the at least one reference cell” (as recited in the independent claim 1), and 
“A method of measuring cathodic protection potential of a structure, the method comprising: (A) providing a connection assembly; (B) electrically configuring a first test coupon with the connection assembly and placing the first test coupon in close proximity to the structure; (C) electrically configuring at least one reference cell with the connection assembly and placing the at least one reference cell in close proximity to the structure; (D) providing an electrical 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858